DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/22 has been entered. Claims 1,5,7,9,11,18,19 and 20 and 21 are pending.
Priority
The examiner acknowledges applicant’s perfecting priority of 1/19/22. Upon review of the English translation (filed 1/19/22) of the foreign priority document of JAPAN 2018-017964 02/05/2018, claims 1,5,7,9,11,18,19 and 20 and 21 are given the date of 02/05/2018 regarding 35 USC 102 and 35 USC 103.
Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
Regarding claim 7, line 4’s comma “,” ought be without underline: “,”. 
Regarding claim 9, line 3’s comma “,” ought be without underline: “,”.
 Appropriate correction is required.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation (BRI) of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1,5,7,9,11,18,19 and 20 and 21, 35 USC 112(f) is NOT invoked in claims 1,5,7,9,11,18,19 and 20 and21. 
Claim 5 recites the limitation "the predetermined threshold” in line 5 and is interpreted as "[[the]] a predetermined threshold”.
Claim 11, last line’s “the division” is interpreted to refer back to both divisions of claim 1, line 4,5’s “divide each of the frame images into a plurality of partial areas” and claim 1, line 13’s “divide the filmed video into a plurality of unit work videos” and NOT to the third division of claim 11, lines 4,5’s “divide the filmed video into a plurality of procedures”.

Claim 18 recites the limitation "the index data” in line 4 and is interpreted as
"[[the]] an index data”.
Claim 21 is interpreted via MPEP 2111.04 II. CONTINGENT LIMITATIONS
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”

Thus, the broadest reasonable interpretation (BRI) of system claim 21, comprising the contingent limitation “divide…when” in line 9, includes every word of claim 21. Accordingly, system claim 21 (including system claims 1,5,7,9,11,18,19,20) is directed more to being a system claim than as being a method claim due to the claimed “configured” as one of skill in the art of computers given applicant’s disclosure would interpret.
The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”
The claimed “configured” (as in “the processor configured to:” in claim 1, line 2) is interpreted in light of applicant’s disclosure (such as applicant’s figures 1-3) and definition thereof
configure
verb (used with object), con·fig·ured, con·fig·ur·ing.
1	to design or adapt to form a specific configuration or for some specific purpose:
The planes are being configured to hold more passengers in each row.
2	Computers.
a	to put together (a computer or computer system) by supplying, arranging, or connecting a specific set of internal or external components:
My next laptop will be configured for gaming with a fast processor and lots of memory.
b	to set up (a software program or device) for a particular computer, computer system, or task:
to configure the printer for a wireless network.

wherein “configuration” is defined via Dictionary.com, emphasis added “program or device is set up for a particular computer, computer system, or task”:
configuration
1	the relative disposition or arrangement of the parts or elements of a thing.
2	external form, as resulting from this; conformation.
3	Astronomy.
a	the relative position or aspect of heavenly bodies.
b	a group of stars.
4	Chemistry. an atomic spatial arrangement that is fixed by the chemical bonding in a molecule and that cannot be altered without breaking bonds (contrasted with conformation).
5	Computers.
a	the way a computer or computer system is put together; a specific set and arrangement of internal and external components, including hardware, software, and devices.
b	the way a software program or device is set up for a particular computer, computer system, or task; the specific settings for a program or device:
configuration of your email program to work with your new ISP.



The claimed “indicate” (as in “changes, which indicate transitions” in claim 1, line 6 or “an image indicated by captured data” in claim 21, lines 3,5) is interpreted under BRI as one of skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com
indicate
verb (used with object), in·di·cat·ed, in·di·cat·ing.
1	to be a sign of; betoken; evidence; show:
His hesitation really indicates his doubt about the venture.
2	to point out or point to; direct attention to:
to indicate a place on a map.
3	to show, as by measuring or recording; make known:
The thermometer indicates air temperature.
4	to state or express, especially briefly or in a general way; signal:
He indicated his disapproval but did not go into detail.
5	Medicine/Medical.
A	(of symptoms) to point out (a particular remedy, treatment, etc.) as suitable or necessary.
B	to show the presence of (a condition, infection, etc.).

BRITISH DICTIONARY DEFINITIONS FOR INDICATE
indicate
verb (tr)
1	(may take a clause as object) to be or give a sign or symptom of; imply:
cold hands indicate a warm heart
2	to point out or show
3	(may take a clause as object) to state briefly; suggest:
he indicated what his feelings were
4	(of instruments) to show a reading of:
the speedometer indicated 50 miles per hour
5	(usually passive) to recommend or require:
surgery seems to be indicated for this patient







The claimed “transitions” (as in “changes, which indicate transitions” in claim 1, line 6) is interpreted in light of:
A.	applicant’s disclosure, such as “A method for determining…transitions is not limited”:
“[0068] (1) In the above-described exemplary embodiment, in the major procedure division process (process in step S103 of Fig. 4), the process for dividing into the major procedures is performed by comparing the division reference data with the image data of the frame in the pause locations before and after each major procedure. A method for determining whether or not the major procedure transitions is not limited to the method illustrated in the above-described exemplary embodiment. For example, the information processing apparatus 20 may calculate the similarity degree between the feature value of the image of each frame and the feature value of the division reference data corresponding to the pause location with the subsequent procedure, and may determine that the major procedure transitions in a case where the similarity degree is equal to or larger than the predetermined threshold.”

B.	applicant’s drawings of figures 5,9 and 10; and

C.	definition thereof via Dictionary.com wherein definition 1 as shown below is “taken” as the meaning of the claimed “transitions” via MPEP 2111.01 III:
transition
noun
1	movement, passage, or change from one position, state, stage, subject, concept, etc., to another; change:
the transition from adolescence to adulthood.








The claimed “filmed” (as in “frame images captured from a filmed video of a work performed by a worker” in claim 1, lines 3,4) is interpreted under BRI as one of skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com
film
verb (used with object)
9	to cover with a film, thin skin, or pellicle:
A bloom of algae films the pond every summer.
10	Movies.
a	to record in video format as a movie, with or without audio:
We didn't know we were being filmed.
b	to make a movie of:
to film a novel.
verb (used without object)
11	to become covered by a film:
The water filmed over with ice.
12	Movies.
a	to be reproduced in video format as a movie, especially in a specified manner:
This story films easily.
b	to direct, make, or otherwise engage in the production of movies, TV shows, or other video content:
They'll be filming here for the next six months.

BRITISH DICTIONARY DEFINITIONS FOR FILM
film
verb
8	a	to photograph with a cine camera
b	to make a film of (a screenplay, event, etc)
9	(often foll by over) to cover or become covered or coated with a film






The claimed “video” (as in “frame images captured from a filmed video of a work performed by a worker” in claim 1, lines 3,4) is interpreted under BRI as one of skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com, emphasis added “a thing”:
video
noun
1	a program, movie, or other visual media product featuring moving images, with or without audio, that is recorded and saved digitally or on videocassette:
Let's stay at home and watch a video.
She used her phone to record a video of her baby's first steps.
I spent all morning watching videos of cats online.
2	Television.
a	the elements of television, as in a program or script, pertaining to the transmission or reception of the image (distinguished from audio).
b	the video part of a television broadcast.
3	Informal. videotape.
4	Informal. television:
She is a star of stage and video.
5	music video.

wherein “product” is defined:
product, noun
1	a thing produced by labor:
products of farm and factory; the product of his thought.
2	a person or thing produced by or resulting from a process, as a natural, social, or historical one; result:
He is a product of his time.
3	the totality of goods or services that a company makes available; output:
a decrease in product during the past year.
4	Chemistry. a substance obtained from another substance through chemical change.
5	Mathematics.
a	the result obtained by multiplying two or more quantities together.
b	intersection (def. 3a).

BRITISH DICTIONARY DEFINITIONS FOR VIDEO
video
noun plural -os
3	the visual elements of a television broadcast
4	a film recorded on a video cassette
5	short for video cassette, video cassette recorder
6	US an informal name for television
The claimed “area” (as in “divide each of the frame images into a plurality of partial areas” in claim 1, lines 4,5) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1,2,4 and 6-10 are consistent while definitions 3 and 5 are not:
area
noun
1	any particular extent of space or surface; part:
the dark areas in the painting;
the dusty area of the room.
2	a geographical region; tract:
the Chicago area;
the unsettled areas along the frontier.
3	any section reserved for a specific function:
the business area of a town;
the dining area of a house.
4	extent, range, or scope:
inquiries that embrace the whole area of science.
5	field of study, or a branch of a field of study:
Related areas of inquiry often reflect borrowed notions.
6	a piece of unoccupied ground; an open space.
7	the space or site on which a building stands; the yard attached to or surrounding a house.
8	British. areaway (def. 1).
9	the quantitative measure of a plane or curved surface; two-dimensional extent.
10	Anatomy. a zone of the cerebral cortex having a specific function:
The damage to Broca's area affected his speech.

Thus, definitions 3 and 5 of area:
“3	any section reserved for a specific function”; and 
“5	field of study, or a branch of a field of study”
 are not consistent with applicant’s disclosure.




The claimed “based” (as in “detect chronological order changes, which indicate transitions among procedures of the work performed by the worker, based on a variation” in claim 1, lines 6,7) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
base
verb (used with object), based, bas·ing.
28	to make or form a base or foundation for.
29	to establish, as a fact or conclusion (usually followed by on or upon):
He based his assumption of her guilt on the fact that she had no alibi.
30	to place or establish on a base or basis; ground; found (usually followed by on or upon):
Our plan is based on a rising economy.
31	to station, place, or situate (usually followed by at or on):
He is based at Fort Benning. The squadron is based on a carrier.

BRITISH DICTIONARY DEFINITIONS FOR BASE (1 OF 2)
base1
verb
29	(tr foll by on or upon) to use as a basis (for); found (on): your criticisms are based on ignorance
30	(often foll by at or in) to station, post, or place (a person or oneself)

wherein “found” is defined:
BRITISH DICTIONARY DEFINITIONS FOR FOUND (2 OF 3)
found2
verb
1	(tr) to bring into being, set up, or establish (something, such as an institution, society, etc)
2	(tr) to build or establish the foundation or basis of
3	(also intr; foll by on or upon) to have a basis (in); depend (on)






The claimed “unit” (as in “divide the filmed video into a plurality of unit work  videos” in claim 1, line 9) is interpreted under BRI as one of skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1-13 are equally applicable:
unit
noun
1	a single thing or person.
2	any group of things or persons regarded as an entity:
They formed a cohesive unit.
3	one of the individuals or groups that together constitute a whole; one of the parts or elements into which a whole may be divided or analyzed.
4	one of a number of things, organizations, etc., identical or equivalent in function or form:
a rental unit; a unit of rolling stock.
5	any magnitude regarded as an independent whole; a single, indivisible entity.
6	Also called dimension. any specified amount of a quantity, as of length, volume, force, momentum, or time, by comparison with which any other quantity of the same kind is measured or estimated.
7	the least positive integer; one.
8	Also called unit's place.
a	(in a mixed number) the position of the first digit to the left of the decimal point.
b	(in a whole number) the position of the first digit from the right of the decimal point.
9	a machine, part, or system of machines having a specified purpose; apparatus:
a heating unit.
10	Education. a division of instruction centering on a single theme.
11	Military. an organized body of soldiers, varying in size and constituting a subdivision of a larger body.
12	Medicine/Medical.
a	the measured amount of a substance necessary to cause a certain effect; a clinical quantity used when a substance cannot be readily isolated in pure form and its activity determined directly.
b	the amount necessary to cause a specific effect upon a specific animal or upon animal tissues.
13	Mathematics.
a	an identity element.
b	an element in a group, ring, etc., that possesses an inverse.

The claimed “assigned” (as in “give a label, which is assigned to each of the partial areas, to each of the plurality of unit work data” in claim 21, lines 12,13) is interpreted in view of applicant’s disclosure and definition thereof via Dictionary.com, wherein definitions 1-7, further wherein definition 5: “ascribe; attribute” is distinguishing or further limiting in view of applicant’s disclosure, are equally applicable:
assign, verb (used with object)
1	to give or allocate; allot:
to assign rooms at a hotel.
2	to give out or announce as a task:
to assign homework.
3	to appoint, as to a post or duty:
to assign one to guard duty.
4	to designate; name; specify:
to assign a day for a meeting.
5	to ascribe; attribute; bring forward:
to assign a cause.
6	Law. to transfer:
to assign a contract.
7	Military. to place permanently on duty with a unit or under a commander.

wherein “ascribe” and “attribute” are defined:
ascribe, verb (used with object), as·cribed, as·crib·ing.
1	to credit or assign, as to a cause or source; attribute; impute:
The alphabet is usually ascribed to the Phoenicians.
2	to attribute or think of as belonging, as a quality or characteristic:
They ascribed courage to me for something I did out of sheer panic.

attribute, verb (used with object), at·trib·ut·ed, at·trib·ut·ing.
1	to regard as resulting from a specified cause; consider as caused by something indicated (usually followed by to):
She attributed his bad temper to ill health.
2	to consider as a quality or characteristic of the person, thing, group, etc., indicated:
He attributed intelligence to his colleagues.
3	to consider as made by the one indicated, especially with strong evidence but in the absence of conclusive proof:
to attribute a painting to an artist.
4	to regard as produced by or originating in the time, period, place, etc., indicated; credit; assign:
to attribute a work to a particular period; to attribute a discovery to a particular
country.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,9,18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the predetermined threshold” in line 5.  There is insufficient antecedent basis for this limitation in the claim and will be interpreted as:  
"[[the]] a predetermined threshold”.
Thus claim 9 is rejected for depending on claim 5.
Claim 18 recites the limitation "the index data” in line 4.  There is insufficient antecedent basis for this limitation in the claim and will be interpreted as:
"[[the]] an index data”.
Thus, claim 19 is rejected for depending on claim 18.












Response to Arguments
Discussion of Claim Objection
Discussion of Claim Rejection under 35 USC 112(b)

Applicant’s arguments, see remarks, filed 1/19/2022, with respect to the claim objection and the 35 USC 112(b) rejection in the Office action of 8/30/2021 have been fully considered and are persuasive. The claim objection of claims 1,5,7,8,11 and 18-20 has been withdrawn. The 35 USC 112(b) rejection of claims 1,5,7,9,11,18,19 and 20 has been withdrawn.
Discussion of Claim Rejection under 35 USC 102
Applicant’s arguments, see remarks, pages 9-11, filed 1/19/2022, with respect to the rejection(s) of claim(s) 1,5,7,9,11 and 18-20 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 102(a)(1) in view of Baba et al. (US Patent App. Pub. No.: US 2012/0230589 A1) that discloses the claimed “detect chronological order changes” or “determines that an object changing in the environment…is a background object. Note that in this case, the background objects include foreground objects.”, [0040], 3rd S, as shown in fig. 13A: “B”: a foreground circle-ball changing or moving (very slowly: via a small “moving distance”, [0040], 5th S) from work-process 1 to work-process 2 that is included as a background object via said “in this case…the background objects include foreground objects.”
References in the Advisory Action
The examiner acknowledges applicant’s perfecting priority. The examiner agrees with applicant’s remarks regarding the cited references of JP 2018041183 and JP 6188601.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,5,7,9,11,18,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. (US Patent App. Pub. No.: US 2012/0230589 A1).
Regarding claim 1, Baba discloses an information processing apparatus comprising a processor (fig. 2:21: “PROCESSOR”) and a memory (fig. 1:22: “MEMORY”), the processor configured to: 
perform an area division process (in fig. 3) with respect to frame (via figs. 4C-1,4D: “FRAME ID”: “FRAME 1”) images (via fig. 3:301: “RECEIVE INPUT IMAGE”) captured from a filmed video (or “video stored”, [0029], 2nd S) of a work (via fig. 13A: “WORK PROCESS”, twice) performed by a worker (in fig. 7A: “PERSON”), and divide each of the frame images (or classify via fig. 3:305: “CLASSIFY OBJECTS IN EACH OF TENTATIVE GROUPS”: detailed in fig. 8) into a plurality of partial areas (comprised by fig. 9B: “FOREGROUND”, twice), wherein the work includes a plurality of procedures (said via fig. 13A: “WORK PROCESS”, twice) which are performed by the worker in a chronological order (in fig. 13A: “WORK PROCESS 1” followed in order by “WORK PROCESS 2”); 



detect chronological order changes (or using an “objects…moving distance…for determining…movement”, [0040], 4th and 5th Ss, of each object via said fig. 3:305: “CLASSIFY OBJECTS IN EACH OF TENTATIVE GROUPS”: detailed in fig. 8), which indicate transitions (in fig. 13A: moving ball “B” in each image) among the plurality of procedures of the work performed by the worker, based on a variation (via said “moving”) in a feature value (or a coordinate in fig. 5A: “(XC,YC)”: “difference between position”, [0040], 5th S) of the frame images for each partial area (in an object table fig. 9A: “FOREGROUND” and “BACKGROUND” updated in fig. 8:328: “UPDATE OBJECT TABLE”) , wherein the transitions among the plurality of procedures include a transition from a first procedure among the plurality of procedures to a second procedure among the plurality of procedures (said via fig. 13A: “WORK PROCESS”, twice); and 
divide (or group) the filmed video into a plurality of unit work videos (or groups of video in fig. 14: “FINAL GROUP” 1 & 2) which are shorter (given said grouping) than the filmed video corresponding to the chronological order changes, wherein each of the plurality of unit work videos corresponds (via fig. 14: “OBJECT IMAGE B”: the ball) to one of the plurality of procedures of the work.  















Regarding claim 5, Baba discloses the information processing apparatus according to claim 1, 
wherein the processor executes the area division process in a case where a difference between a feature of a unit work video and a feature of index data (or “a difference between position”, [0040], 3rd S) is smaller than the predetermined threshold (via fig. 8:324: “RT> Tht and RD<Thd?”), and 
wherein the processor executes the area division process using a parameter (or a variable “x” in said fig. 5A: “(XC,YC)”), which causes a division degree to be finer (or “increase the accuracy of grouping”, [0092], last S) than a case where the area division process is executed last time (resulting in a “tentative group”, [0092], 1st S: fig. 14: “TENTATIVE GROUP”), in a case where the area division process is instructed.  











Regarding claim 7, Baba discloses the information processing apparatus according to claim 1, the processor further configured to: 
extract index data (or “extract the feature…in the storage unit 117”, [0092], 2nd S from bottom S), corresponding to a label (or “work process name”, [0101], last S, and figs. 13B,14: “OBJECT NAME”) given to each of the plurality of unit work videos acquired through division (resulting in fig. 14: “FINAL GROUP”), from a database which stores the filmed video.  
Regarding claim 9, claim 9 is rejected the same as clam 7. Thus, argument presented in claim 7 is equally applicable to claim 9. Thus, Baba discloses the information processing apparatus according to claim 5, the processor further configured to: 
extract the index data, corresponding to a label given to each of the plurality of unit work videos acquired through division, from a database which stores the filmed video.  









Regarding claim 11, Baba discloses the information processing apparatus according to claim 1, the processor further configured to: 
compare the filmed video with division reference data (via “compares the difference between the…previous frame and…the current frame”, [0060], 2nd S, via fig. 3:307: “EVALUATE SIMILARITY BETWEEN ADJACENT TENTATIVE GROUPS”) indicative of an image (or “the moving image captured before the break”, [0083], 4th S) used to specify (by being particular via time via “the image capture time…becomes discontinuous”, [0083], 3rd S or the particular specific capture time comes to be alternately ceasing and beginning again) a pause of the work (or “a break taken by the worker”, [0083], 1st S as particularly specified), and divide (or group via fig. 6: “FINAL GROUP”) the filmed video into a plurality of procedures (via fig. 13A: “WORK PROCESS”, twice, represented in fig. 3:311: “ATTACH META DATA” to said fig. 13A: “WORK PROCESS”, twice) using a result of the comparison, 
wherein the processor selects a unit work video (via fig. 3:306: “SELECT ONE OF TENTATIVE GROUPS”) for each procedure acquired through the division (wherein “discontinuous” is defined via Dictionary.com:
discontinuous
adjective
1	not continuous; broken; interrupted; intermittent:
a discontinuous chain of mountains; a discontinuous argument.

wherein “intermittent” is defined:
intermittent
adjective
1	stopping or ceasing for a time; alternately ceasing and beginning again:
an intermittent pain.).

Regarding claim 18, Baba discloses the information processing apparatus according to claim 1, 
wherein the processor is further configured to control to display (via fig. 12A:357: “DISPLAY RESULT OF META DATA ATTACHING PROCESS”: represented in fig. 3:311: “ATTACH META DATA”) a selected (via “selecting a tentative group”, [0060], 1st S: fig. 14: “TENTATIVE GROUP”) unit work video and the index data (or “display the video…together with text”, [0130], 2nd S) in a comparable (via fig. 12A: “IDENTIFY MATCHED WORK PROCESS USING PROCESS RECOGNITION MODEL”) form (as shown in figs. 13A,B that are displayed together).  













Regarding claim 19, Baba discloses the information processing apparatus according to claim 18, the processor further configured to: 
store (via fig. 1:117: “STORAGE UNIT”) in the memory history (via “the image capture time of the immediately previous frame”, [0060], 2nd S) of selection (via “selecting a tentative group”, [0060], 1st S, wherein “-ing” expresses both select (represented in figs. 1,3:112: “TENTATIVE GROUP FORMING UNIT”:306: “SELECT ONE OF TENTAIVE GROUPS”) and the result selected (represented as the output of said fig. 1:112: “TENTATIVE GROUP FORMING UNIT”: fig. 3: 306: “SELECT ONE OF TENTATIVE GROUPS”: “the results of processing performed by … the tentative group forming unit 112…are stored in the storage unit 117”, [0032], last S)) performed by the processor,
wherein the processor is further configured to control to display (via fig. 1:121:116: “DISPLAY UNIT”: “ANNOTATION CONTROL UNIT”) a selected (via said selected tentative group) unit work video specified (or pre-written via “a work process name”, [0025], 2nd S: fig. 13A:103: “WORK PROCESS RECOGNITION VIDEO DATABASE”: “WORK PROCESS 1”: represented in fig. 3:311: “ATTACH META DATA”) by history (via fig. 1:101-107: “RECOGNITION” comprising “previously seen, heard, known”: “WORK PROCESS 1”), corresponding to the selected unit work video, together with the selected unit work video (as shown in figs.13A,B that are displayed together at fig. 3:311: “ATTACH META DATA”, wherein “RECOGNITION” is defined via Dictionary.com:
recognition, noun
2	the identification of something as having been previously seen, heard, known, etc.

Regarding claim 20, claim 20 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 20. Thus, Baba discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
performing an area division process with respect to frame images captured from a filmed video of a work performed by a worker, and dividing each of the frame images into a plurality of partial areas, wherein the work includes a plurality of procedures which are performed by the worker in a chronological order; 
detecting chronological order changes, which indicate transitions among the plurality of procedures of the work performed by the worker, of the filmed video based on a variation in a feature value of the frame images for each partial area, wherein the transitions among the plurality of procedures include a transition from a first procedure among the plurality of procedures to a second procedure among the plurality of procedures; and 
dividing the filmed video into a plurality of unit work videos which are shorter than the filmed video corresponding to the chronological order changes, wherein each of the plurality of unit work videos corresponds to one of the plurality of procedures of the work.  







Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowed for the same reasons as in the Office action of 3/23/21, pages 43-45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667